Citation Nr: 0630438	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from  December 1969 until 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In a rating decision issued in February 1997, a claim for 
service connection for tinnitus was denied, and it does not 
appear that the veteran appealed that decision.  However, in 
his notice of disagreement for this current appeal (received 
in April 2003) and his substantive appeal (received in 
October 2003) he continued to present contentions about 
having tinnitus that was due to service.  Moreover, in the 
Appellant's Brief, dated in February 2006, the veteran's 
representative raises the matter.  To the extent that the 
veteran's statements may constitute a request to reopen a 
claim for service connection for tinnitus, that matter is not 
currently before the Board and is referred back to the RO for 
any appropriate action.  


FINDING OF FACT

Recent audiological examination findings show the veteran 
exhibited 92 percent speech discrimination with an average 
decibel loss of 50 in the left ear, and 94 percent speech 
discrimination with an average decibel loss of 54 in the 
right ear. 


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify under the VCAA by means of a 
December 2002 letter from the RO to the veteran that was 
issued prior to the challenged rating decision.  The December 
2002 VCAA letter advised the veteran of the type of evidence 
necessary to substantiate his claim as well as an explanation 
of what evidence the VA would attempt to obtain on his behalf 
and what evidence he should provide.  In support of that 
advisement, the letter further requested the veteran submit 
any and all evidence he possessed showing that his service 
connected disability had increased in severity.  He was also 
asked to submit statements from other individuals who might 
be able to describe how his condition had worsened.   
Finally, he was advised that he would be scheduled for an 
appointment at the nearest VA medical facility in order that 
a current examination could be conducted.  

The December 2002 letter was mailed after the receipt of the 
veteran's December 2002 claim for a compensable rating for 
hearing loss.  The veteran's December 2002 claim was denied 
in the March 2003 rating decision and the veteran disagreed 
with the noncompensable rating assigned to his hearing loss.   
In a March 15, 2005 letter to the veteran, with attachment, 
he was advised of what the rating decision decided, the 
evidence used and the reasons for the RO's decision, 
information about what to do if he disagreed with the rating 
decision, and who to contact if he had questions or needed 
assistance.  The September 2003 statement of the case (SOC), 
provided the veteran with a copy of the laws and regulations 
pertaining to claims for increased ratings for hearing loss.  
The SOC also included an explanation as to how the 
noncompensable rating was derived, and noted that the 
evaluation was based on objective testing.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 483.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for for an increased rating, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased (compensable) rating, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Under these circumstances, the Board is satisfied that the 
notice requirements of the VCAA have been substantially met, 
and any deficiencies constitute no more than harmless error.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 
supra; Pelegrini, supra; see also Mayfield, supra, and 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In the 
present case, the veteran's available service medical records 
and post-service VA treatment records have been obtained.  As 
noted above, the veteran was also asked to provide an 
authorization for VA to request medical records from his 
private physician or, alternatively, to assist the VA in 
obtaining those records for treatment for his hearing loss.  
The record contains some private treatment records, and there 
is no indication of any other relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103(A)(d); 38 C.F.R. § 3.159(c)(4).  In the 
present appeal, the veteran was afforded two VA audiology 
examinations in February 2003.  In the first one, the 
examiner commented that the results were not adequate for 
rating purposes, so a second VA examination was conducted 
later that same month and deemed adequate by the examiner.  
These examinations are discussed in more detail in the 
decision below.

In short, the Board finds that the duty to notify and assist 
the veteran under the VCAA were satisfied, and the case is 
ready for appellate review.  

				II. Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id. It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. §  4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§  
4.1, 4.2. 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).   The present level of the 
veteran's claim is the primary concern in any claim for an 
increased rating.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 
6100.  

The provisions of 38 C.F.R. § 4.86(a) indicate that if 
puretone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or higher, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

The veteran believes that the non-compensable rating 
currently in effect does not adequately reflect his current 
level of disability and initiated the present claim for an 
increased rating, which was received in December 2002.  

The noncompensable rating was based on findings in a February 
24, 2003, VA audiology examination.  As noted earlier in this 
decision, the veteran underwent two audiology examinations in 
February by the same audiologist.  The first examination, 
conducted on February 3, 2003, was not found by the examiner 
to be acceptable for rating purposes.  The audiologist 
commented that the veteran's claims file was not available 
for review, and that if the veteran was re-evaluated, the 
claims file should be made available for review.  Later that 
month, the veteran was examined a second time by the same 
audiologist.  The claims file and other medical records were 
reviewed, and the examiner specifically commented that this 
later examination was adequate for rating purposes, and 
pointed out clinical findings and reasons to explain why the 
earlier examination was inadequate.  The Board has reviewed 
each of the February 2003 examination reports, and finds that 
the examiner's comments are accompanied by thorough 
explanations.  Therefore, the Board will accept the 
recommendation provided by the audiologist, a medical 
professional, and rely on the findings of the February 24, 
2003, examination.  

The audiologist in the February 24, 2003, examination 
provided a diagnosis of the left ear reflecting mild to 
moderately severe sensorineural hearing loss in the 2000-4000 
Hertz (Hz) region and, similarly, a diagnosis of the right 
ear reflecting mild to moderately severe sensorineural 
hearing loss in the same 2000-4000 Hz range.

The February 24, 2003, examination report demonstrates 94 
percent speech discrimination in the left ear.  Decibel (dB) 
loss at the puretone threshold of 1000 Hz is 25, with a 60 dB 
loss at 2000 Hz, a 65 dB loss at 3000 Hz, and a 65 dB loss at 
4000 Hz.  The average decibel loss is 54 in the left ear.  
From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the left ear.  This is determined by intersecting the 
percent of speech discrimination row with the puretone 
threshold average column.

The right ear shows the percent of speech discrimination is 
92.  Decibel (dB) loss at 1000 Hz is 15 dB, with a 55 dB loss 
at 2000, a 65 dB loss at 3000, and a 65 dB loss at 4000.  The 
average decibel loss for the right ear is 50.  From Table VI 
of 38 C.F.R. § 4.85, Roman Numeral I is determined for the 
right ear.  This again is determined by intersecting the 
percent speech discrimination row with the puretone threshold 
average column.  Either ear could be used as the poorer ear 
for 38 C.F.R. § 4.85's Table VII as they both equate to the 
same Roman Numeral (Level I).  A zero percent evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column I.  In any event, under the applicable 
schedular criteria, a noncompensable evaluation is the 
maximum rating assignable for Level I hearing in each ear.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results in February 24, 2003 did 
not show puretone thresholds of loss of 55 decibels or 
greater in each of the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

The Board notes that the veteran also submitted a private 
audiology report in December 2002.  However, that report 
contains audiology graphs, and does not clearly indicate the 
puretone thresholds for each of the frequencies.  Moreover, 
even if attempts were made by the Board to interpret those 
graphs, the report does not indicate what type of test was 
used to obtain the speech discrimination results.  VA relies 
upon the Maryland CNC test, see 38 C.F.R. § 3.385, but it is 
not clear what type of test was used for the December 2002 
private audiology report.  As such, the Board finds that 
report to be inadequate for rating purposes.  Other than the 
foregoing private medical report and the February 2003 VA 
examinations, there is no other recent medical evidence of 
record to consider for this claim.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's hearing loss, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2.  However, the veteran's hearing 
loss does not warrant a higher schedular evaluation.  Should 
the veteran's hearing loss disability change in the future, 
he may request reevaluation, but at the present time there is 
no basis for a compensable evaluation.  See 38 C.F.R. § 4.1.  
In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, this case does 
not present such a state of balance between the positive 
evidence and negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Nor is this case one in which the RO should have considered 
referral to the Undersecretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
"extra scheduler evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability or disabilities." 38 C.F.R. §  
3.321(b)(1).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards."  38 C.F.R. § 3.321(b)(1). 

The Board finds no evidence of an exceptional disability 
picture in this case.  The schedular evaluations for hearing 
loss are not inadequate.  The veteran has not required any 
recent periods of hospitalization for his service connected 
hearing loss.  The veteran in this case has been provided 
hearing aids.  There is no evidence in the claims file that 
marked interference with employment has resulted from the 
service-connected disability.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service connected 
disability.  The disability is appropriately rated under the 
schedular criteria.

There is little judgment involved in determining the 
disability rating in loss of hearing cases.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).   The law's provisions 
are clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher (compensable) 
disability rating for hearing loss.  

The Board is sympathetic to the statements of the veteran 
that he needs to wear hearing aids and from his wife and 
friend that his problem only gets worse, not better.  
However, absent documented audiology results reflecting more 
severe impairment than that shown in the available medical 
evidence discussed above, there is no basis to assign a 
higher disability rating for bilateral hearing loss.  


ORDER

The claim for an increased (compensable) evaluation for 
service connected bilateral hearing loss is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


